Title: From John Adams to Moses Lloyd Hill, 19 July 1818
From: Adams, John
To: Hill, Moses Lloyd



Sir
Quincy July 19. 1818

Your request of permission to dedicate to me, your proposed travels and Statistical views whose title promiseth both entertainment and Instruction is too flattering to be refused. Especially as you inform me that I have the honour to be distantly related to you. I shall be much obliged to you if you will inform me through what channels that relation has flowed.
I am Sir though a Stranger your respectful /  humble Servant

John Adams.